18-13098-mg         Doc 15       Filed 11/13/18       Entered 11/13/18 17:02:00       Main Document
                                                     Pg 1 of 2


 KLESTADT WINTERS JURELLER                                     Hearing Date: December 4, 2018 at
   SOUTHARD & STEVENS, LLP                                       3:00 p.m.
 200 West 41st Street, 17th Floor
 New York, NY 10036
 Telephone: (212) 972-3000
 Facsimile: (212) 972-2245
 Tracy L. Klestadt
 Co-counsel to Carbon Investment Partners, LLC
 and Carbon Master Fund, L.P.

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------x
 In re                                                          :
                                                                :   Chapter 11
 LEE ALEXANDER BRESSLER,                                        :
                                                                :
                                                                :   Case No. 18-13098 (MG)
                                         Debtor.                :
                                                                :
 -------------------------------------------------------------x

            NOTICE OF HEARING ON MOTION OF CREDITORS
 CARBON INVESTMENT PARTNERS, LLC AND CARBON MASTER FUND L.P. FOR
                 RELIEF FROM THE AUTOMATIC STAY

         PLEASE TAKE NOTICE that upon the application of Carbon Invstment Partners, LLC

and Carbon Master Fund L.P. (“Carbon”) by their attorneys, Klestadt Winters Jureller Southard

& Stevens, LLP and Braunhagey & Borden LLP, the undersigned will move this Court before

the Honorable Martin Glenn, United States Bankruptcy Judge, at the United States Bankruptcy

Court for the Southern District of New York, One Bowling Green, New York, NY on December

4, 2018, at 3:00 p.m. or as soon thereafter as counsel may be heard (the “Hearing Date”) for the

entry of an order, pursuant to 11 U.S.C. §362(d), lifting the automatic stay to permit Carbon to

continue with their arbitration proceeding against the Debtor pending before the American

Arbitration Association in Oklahoma City, Oklahoma.
18-13098-mg      Doc 15     Filed 11/13/18    Entered 11/13/18 17:02:00           Main Document
                                             Pg 2 of 2


       PLEASE TAKE FURTHER NOTICE that responses, if any, to the relief requested in

said motion shall be in writing, shall confirm to the Federal Rules of Bankruptcy Procedure and

to the Local Bankruptcy Rules of the Southern District of New York, shall set forth the legal and

factual basis for such response and shall be filed with the Bankruptcy Court electronically in

accordance with General Order M-242 (which can be found at www.nysb.uscourts.gov) by

registered users of the Bankruptcy Court’s case filing system and by all other parties in interest

on a 3.5 inch disk, preferable in Portable Document Format (PDF), WordPerfect or any other

Windows-based word processing format (with a hard copy delivered directly to Chambers) and

served in accordance with General Order M-242, upon all counsel of record and all parties

requesting notice so as to be received no later than December 27, 2018 at 5:00 p.m


Dated: November 13, 2018                      KLESTADT WINTERS JURELLER
                                              SOUTHARD & STEVENS, LLP

                                                 By: /s/ Tracy L. Klestadt
                                                     Tracy L. Klestadt
                                                 200 West 41 Street, 17th Floor
                                                 New York, NY 10036
                                                 (212) 972-3000

                                                 BRAUNHAGEY & BORDEN LLP
                                                 J. Noah Hagey
                                                 7 Times Square, 27th Floor
                                                 New York, NY 10036
                                                             -and-
                                                 Ronald J. Fisher (pro hac vice forthcoming)
                                                 Taylor Altman (pro hac vice forthcoming)
                                                 351 California Street, 10th Floor
                                                 San Francisco, CA 94104

                                              Co-counsel to Carbon Investment Partners, LLC
                                              and Carbon Master Fund, L.P.




                                                 1
